Citation Nr: 0611186	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD) with depression, currently rated as 30 
percent disabling.



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from October 1997 to October 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

A February 2003 statement is entered concerning an "appeal" 
as to his knees.  Service connection has been granted and a 
rating assigned.  No disagreement with that rating is on 
file.  He is free to file whatever claim he desires with the 
RO, but currently no action by the VA seems indicted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

While the matter was pending at the Board, the appellant 
submitted additional pertinent evidence directly to the Board 
in October 2004. The RO will have an opportunity to review 
this evidence on remand.  38 C.F.R. § 20.1304 (2005).

The current record does not reflect any notification to the 
veteran in accordance with the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
pertaining to the current initial/increased rating issue on 
appeal. The RO's VCAA letters of August 2001 and March 2002 
pertain only to the initial claim seeking service connection 
for PTSD. The U. S. Court of Appeals for Veterans Claims 
(Court) has recently invalidated such notification as it 
pertains to a downstream initial rating issue. Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App., March 3, 2006). As 
the case is in need of additional development, new notice 
will be provided.

Additionally, the record reflects April and May 2002 VA 
outpatient treatment notes which indicate that the veteran 
was scheduled to attend individual weekly counseling sessions 
at the VA Mental Health Clinic (MHC). A December 2003 Report 
of Contact references treatment at the Fayetteville VAMC; and 
in a February 2004 MHC treatment note, the veteran requested 
a change in her therapist. Notwithstanding the veteran's 
submissions of VA outpatient treatment notes, these records 
tend to suggest that records of regular VA outpatient mental 
health counseling at VA MHC facilities may be outstanding. 
Since there is no indication that the RO requested these 
records, they should be obtained. If none exist, a negative 
response to that effect should be elicited by the RO and 
specifically noted in the claims file. The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).

The veteran last underwent VA psychiatric examination in 
January 2001. Given the lapse of time, and the veteran's 
contentions that her psychiatric disability is more severe 
than rated, she should be reexamined.

Finally, as the case is remanded for additional development, 
the RO has opportunity for initial review of additional 
pertinent evidence submitted directly to the Board by the 
veteran in October 2004 absent the veteran's written waiver 
of the RO's initial review of this evidence. See 38 C.F.R. § 
20.1304(c). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with the notifications required under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) pertaining to the current 
claim, to include notice that the 
appellant should submit any pertinent 
evidence in her possession.  As 
appropriate, this notice should also 
include an explanation as to the 
evidence or information needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  The RO should obtain all pertinent 
evidence from Fayetteville VAMC, and all 
other providers as identified by the 
veteran, including all VA outpatient 
individual and group therapy psychiatric 
treatment notes from May 2002 up to the 
present time. Appellant's assistance in 
identifying the locations and approximate 
times of pertinent treatment should be 
requested as needed.

3.  After all evidence is received and 
associated with the claims file, the RO 
should schedule appropriate VA 
psychiatric examination to assess the 
level of disability. The physician must 
review the claims file and note such 
review in the examination report.  All 
clinical findings necessary for a 
comprehensive disability rating must be 
reported. 

4.  Then the RO should readjudicate the 
issue of a higher initial rating for PTSD, 
with application of staged ratings, if 
appropriate. See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should then 
be returned to the Board for further 
appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no further action until 
otherwise informed. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






